Case 2:17-cv-08064-JFW-PVC Document 108 Filed 02/26/21 Page 1 of 1 Page ID #:1716



    1

    2

    3
                                                                              JS-6
    4

    5

    6

    7

    8                             UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10

   11   MICHAEL HUNT,                                  Case No. CV 17-8064 JFW (PVC)
   12                       Plaintiff,
   13         v.                                                    JUDGMENT
   14   CITY OF LOS ANGELES, et al.,
   15                       Defendants.
   16

   17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
   18   Recommendations of United States Magistrate Judge,
   19

   20         IT IS HEREBY ADJUDGED that the federal claims in the above-captioned action
   21   are dismissed with prejudice; the state law claims are dismissed without prejudice, but
   22   without leave to amend.
   23

   24   Dated: February 26, 2021
   25
                                                       JOHN F. WALTER
   26                                                  UNITED STATES DISTRICT JUDGE
   27

   28
